Per Curiam.

The only question in this case, is whether a mechanic’s lien can be enforced, under our statute, for work done and materials furnished in the erection of a schoolhouse, built by order and contract of a township trustee, for the purpose of common schools.
The statute appears to be so general as to include such houses, and we think, prim a facie, does. If any facts exist that should prevent the operation of the statute in a given case, they should be shown in defense.
The judgment is reversed, with costs. Cause remanded, Ac.